ORDER
PER CURIAM.
The defendant, James Nichols, appeals the judgment entered by the Circuit Court of the City of St. Louis following his jury conviction of two counts of forcible rape, one count of first-degree assault, one count of armed criminal action, and one count of kidnapping. The trial court sentenced the defendant to consecutive terms of life imprisonment for each forcible rape count, plus consecutive terms of 30 years for first-degree assault, 30 years for armed criminal action, and 15 years for kidnapping. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).